


EXHIBIT 10.36

LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is entered into on January
4, 2008 (the “Effective Date”) between BioMimetic Therapeutics, Inc. (“BMTI”), a
Delaware corporation, and Luitpold Pharmaceuticals, Inc. (“Luitpold”), a New
York corporation (each, individually, a “Party” and, collectively, the
“Parties”).

RECITALS

WHEREAS, BMTI and Luitpold have entered into that certain Asset Purchase
Agreement (defined below) pursuant to which BMTI has agreed to sell, and
Luitpold has agreed to purchase certain assets of BMTI related to the orofacial
therapeutic business;

WHEREAS, BMTI desires to license to Luitpold and Luitpold desires to license
from BMTI certain intellectual property rights in order to make use of the
Purchased Assets in the Field of Use, on the terms and subject to the conditions
of this Agreement; and

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Asset Purchase Agreement, BMTI and Luitpold are required to execute and
deliver this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed by the Parties as follows:

1. DEFINITIONS

1.1 “Affiliate” means any company, corporation, business or entity controlled
by, controlling, or under common control with either Luitpold or BMTI. “Control”
means direct or indirect beneficial ownership of at least fifty percent (50%)
interest in the voting stock (or the equivalent) of such corporation or other
business or having the right to direct, appoint or remove a majority or more of
the members of its board of directors (or their equivalent), or having the power
to control the general management of such company, corporation, business or
entity, by contract, law or otherwise.

1.2 “Asset Purchase Agreement” means the Asset Purchase Agreement entered into
by and between the Parties on December 14, 2007.

1.3 “Change of Control” means (a) any consolidation or merger of BMTI with or
into any other entity, or any other corporate reorganization, in which the
shareholders of BMTI immediately prior to the transaction own less than 50% of
BMTI’s or the surviving entity’s, as applicable, voting power immediately after
such consolidation, merger or reorganization, (b) any tender offer or other
transaction to which BMTI or its shareholders are a party in which in excess of
fifty percent (50%) of BMTI’s voting power is transferred, or (c) any sale of
all or substantially all of the value of the assets of BMTI.

 

 

-1-

 

--------------------------------------------------------------------------------






1.4 “Closing” means the date of consummation of the transaction contemplated by
the Asset Purchase Agreement.

1.5 “Confidential Information” has the meaning given to it in Section 7.1.

1.6 “Distributor” means any non-Affiliate to whom either Party sells Licensed
Products and grants a right to distribute (but not to make or have made) such
Licensed Products in a defined territory.

1.7 “European Country” means any territory that is part of a country that is
currently a member or later becomes a member of the European Union (“EU”),
regardless of whether such country continues to be a member of the EU, and shall
also include Switzerland and Norway.

1.8 “FDA” means the United States Food and Drug Administration or its successor.

1.9 “Field of Use” means (a) all applications above the neck in humans and (b)
all veterinary applications. For the avoidance of doubt, Field of Use in humans
does not include central nervous system diseases such as multiple sclerosis,
nerve regeneration or extraoral dermal or epidermal tissue (except that oral
indications, such as cleft lip and palate, that traverse the intraoral-extraoral
boundary, are not excluded).

1.10 “Growth Factor” means proteins capable of stimulating cellular
proliferation and cellular differentiation.

1.11 “Harvard License” means the License Agreement dated April 10, 2001 by and
between the President and Fellows of Harvard University, on one hand, and BMTI,
on the other hand, in which Harvard University has licensed to BMTI rights to
certain patents.

1.12 “Improvement” means any and all processes, uses, designs, applications,
methods and compositions of matter, indications, modification, alteration,
enhancement or improvement based upon or created using the Licensed Technology
or any Licensed Product.

1.13 “Know-how” means BMTI’s technical and other information related to the
Licensed Technology including, without limitation, ideas, concepts, inventions,
discoveries, data, formulae, specifications, processes, manufacturing methods,
procedures for experiments and tests and other protocols, results of
experimentation and testing, media formulations, fermentation, recovery and
purification techniques and assay protocols whether or not covered by any
patent, copyright design or other industrial or intellectual property rights.

1.14 “Licensed Product(s)” means any product with application within the Field
of Use that BMTI and/or Luitpold develops or has developed which is covered by
the Licensed Technology, developed through the use of a process which is covered
by the Licensed Technology, or could not be manufactured, used or sold without
the incorporation or use in whole or in part of some or all of the Licensed
Technology, including, but not limited to:

 

 

-2-

 

--------------------------------------------------------------------------------






(a) any Growth Factor product, including GEM 21S, GEM ONJ, **, and a GEM
OS2-like product for application within the Field of Use, including Growth
Factors alone, combinations of Growth Factors, and combinations of Growth
Factors with non-Growth Factor products, and any component thereof, for which
commercialization thereof is not subject to a third party license agreement that
BMTI enters into after the Closing of the Asset Purchase Agreement;

(b) any device, e.g., bone matrix material, implant and/or related product, for
which the commercialization thereof is not subject to a third party license
agreement that BMTI enters into after the Closing of the Asset Purchase
Agreement.

1.15 “Licensed Technology” means any intellectual property rights owned or
controlled by BMTI including Know-how, excluding the Licensed Technology as
defined in the Amended and Restated Exclusive Sublicense Agreement executed by
and between the Parties concurrently herewith (the “Restated Sublicense
Agreement”), with application within the Field that BMTI currently has pending
or files a patent application on, including the Valid Claims of the patents and
patent applications listed on Exhibit A, or acquires within ** years of the
Closing of the Asset Purchase Agreement, including any intellectual property
controlled by BMTI necessary for commercialization of GEM 21S, ** or GEM ONJ
(rhPDGF used in the absence of a matrix to treat osteonecrosis of the jaw) in
the Field. Exhibit A will be updated by BMTI on at least an annual basis.

1.16 “Licensed Technology Patents” has the meaning set forth in Section 5.1.

1.17 “Net Sales” means the amounts invoiced by Luitpold or any of its Affiliates
or Distributors during the term of this Agreement for the worldwide sale of
Licensed Products to bona fide independent third parties, including any amounts
that may be invoiced for samples, less: (a) normal and customary rebates, trade,
or quantity and cash discounts, including credit card fees, actually taken or
incurred; (b) sales, use and/or excise taxes, custom duties or other
governmental charges (other than taxes imposed on Luitpold’s, an Affiliate’s or
a Distributor ‘s net income) actually paid in connection with sales of Licensed
Products; (c) amounts actually allowed or credited due to refunds, returns and
replacements; (d) up to **% of gross sales, representing an estimate of the cost
actually paid by Luitpold, an Affiliate or a Distributor, as applicable, for any
bulk packages and packing, freight charges and insurance which amount will, at
the request of BMTI, be reconciled to actual costs annually; and (e) amounts
written off for bad debt. In the case of (a) and (c), such amounts shall be
deductible only to the extent the same are identified on the invoice to the
customer or other documentation maintained in the ordinary course of business.
Net Sales also includes the fair market value of any non-cash consideration
received by Luitpold, its Affiliates or Distributors for the sale, lease or
transfer of Licensed Products.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-3-

 

--------------------------------------------------------------------------------






1.18 “PDGF” means platelet derived growth factor.

1.19 “rhPDGF” means recombinant human platelet derived growth factor.

1.20 “Territory” means worldwide.

1.21 “Valid Claim” means with respect to the Licensed Technology Patents (a) a
claim of a pending patent application; or (b) a claim of an issued patent which
has not lapsed or become abandoned or been declared invalid or unenforceable by
a court of competent jurisdiction or an administrative agency from which no
appeal has been taken after ninety (90) days.

1.22 “ZymoGenetics License” means the Exclusive Patent License Agreement dated
March 28, 2001 by and between ZymoGenetics, Inc. and BMTI, in which ZymoGenetics
has licensed to BMTI rights to certain patents listed therein.

2. GRANT

2.1 Exclusive License.

(a) License Grant. BMTI hereby grants to Luitpold, and Luitpold hereby accepts
from BMTI, subject to the terms and conditions herein specified, a worldwide
license under the Licensed Technology to make, have made, use, offer to sell,
sell, and otherwise commercialize Licensed Products, solely within the Field of
Use. The license granted in this subsection 2.1(a) shall be exclusive with
respect to all Licensed Products except those identified in subparagraph 1.14(b)
of this Agreement and shall be non-exclusive with respect to Licensed Products
identified in subparagraph 1.14(b) of this Agreement.

(b) If BMTI elects to abandon any such patents or patent applications, or cease
the maintenance thereof during the term of this Agreement, BMTI shall notify
Luitpold in writing not less than sixty (60) days prior to any action required
to preserve such patents or applications therefor, and shall consider any
objection by Luitpold to any proposed abandonment that BMTI receives within
thirty (30) days of receipt of such notification.

(c) Right to Grant Sublicenses. BMTI hereby grants to Luitpold and Luitpold
hereby accepts from BMTI, upon the terms and conditions herein specified, the
right to grant sublicenses under the Licensed Technology to make, have made,
use, offer to sell, sell, and otherwise commercialize Licensed Products within
the Field of Use.

2.2 Sales Restrictions. Except as permitted below in this Section 2.2, BMTI
shall only be permitted to market and sell products containing the Licensed
Technology, directly or indirectly, to any entities who do not have a valid
dental or veterinary license (or equivalent outside of the United States) (the
“BMTI Sales Restrictions.”). Except as permitted below in this Section 2.2,
Luitpold shall only be permitted to market and sell Licensed Products, directly
or indirectly, to any individual who does have a valid dental or veterinary
license (or equivalent qualification outside of the United States) (the
“Luitpold Sales Restrictions”). Luitpold shall use

 

 

-4-

 

--------------------------------------------------------------------------------






commercially reasonable efforts to amend any existing sublicenses to make them
consistent with the obligations in this Section 2.2 as soon as possible and if
agreeable to any sublicensee, but in any event upon renewal of any such
sublicense agreement. BMTI shall cause its Distributors to be bound by the BMTI
Sales Restrictions and, unless otherwise set forth below, Luitpold shall cause
its Distributors to be bound by the Luitpold Sales Restrictions. Each Party
shall be responsible for any breach of the Sales Restrictions by its
Distributor. The BMTI Sales Restrictions and the Luitpold Sales Restrictions are
hereinafter referred to collectively as the “Sales Restrictions”.

(a) In order for a Party to incur penalties for any breach of the Sales
Restrictions, such breach must be (i) ** or (ii) **. Each Party will address and
cure ** breaches upon written notice from the other Party.

2.3 Breach of Sales/Field Restrictions. A breach of the Sales Restriction or
Field of Use restriction (collectively “Restrictions”) shall be deemed cured if
the breaching Party (i) ceases any such breach of the Restrictions or causes the
breaching Distributor to cease any such breach of the Restrictions, which ever
is applicable, within the number of days of receipt of written notice of such
breach from the non-breaching Party as set forth below, (ii) pays any penalties
incurred under this Section 2.3; and (iii) retrieves from the persons or
entities to whom such breaching sales occurred all unused units sold in breach
of the Restrictions. A breaching Party shall additionally use its best efforts
after a breach has been cured to prevent such breaching sales from reoccurring,
including changing systems, policies, and personnel assignments.

2.4 Penalties for Breach of Restrictions. The following penalties shall apply to
any breach of the Restrictions. In addition, each Party shall provide for
termination of any distribution or similar agreement in the event a Distributor
and the applicable Party do not cure such breach as more specifically set forth
below.

(a) If the Restrictions are breached by a Party or its distributor(s) in the **:

(i) Upon the ** breach, the breaching Party must pay the non-breaching Party an
amount equal to **, and the beaching Party and/or distributor must conform to
the Restrictions within ** days of written notice by the applicable Party.

(ii) Upon the ** breach, the breaching Party must pay the non-breaching Party an
amount equal to **, and the breaching Party and/or distributor must conform to
the Restrictions. The payment must be made and the breach must be cured within
** days of written notice by the applicable Party. If such breach is not cured
within such ** day cure period, then such failure to cure such breach shall be
deemed a ** breach.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-5-

 

--------------------------------------------------------------------------------






(iii) Upon the ** or subsequent breach, the breaching Party shall pay the
non-breaching Party an amount equal to **, and the breaching Party and/or
distributor must conform to the Restrictions. The payment must be made and the
breach must be cured within ** days of written notice by the applicable Party.
If such breach is not cured within such ** day cure period, then the breaching
Party must pay the non-breaching Party an additional amount equal to **, and the
same amount for each additional ** day period during which such breach remains
uncured by such breaching Party.

(iv) The non-breaching Party may require the breaching Party to terminate a
distributor in ** if the same distributor has violated the Sales Restrictions in
this Section 2.4 upon the ** such breach, or if such breach occurs in any other
country, upon the ** such breach.

(b) If the Sales Restrictions are breached by a distributor outside of **, upon
the ** breach, the breaching Party must use its commercially reasonable efforts
to cause the distributor to cure the breach and conform to the Sales
Restrictions within ** days of written notice by the applicable Party. Upon the
** such breach, if the breaching Party fails to cure such breach within ** days
of written notice, then the non-breaching Party may elect to require the
breaching Party to terminate the distribution agreement with the distributor.

(c) Penalties for breaches of the Restrictions shall be assessed on the basis of
a specific individual breaching Party or its specific breaching distributor, and
not cumulatively (i.e., a breach by a Party’s distributor A and a subsequent
breach by that same Party’s distributor B shall result in two separate
first-breach penalties; such breaches would not result in one first-breach and
one second-breach penalty. Penalties shall be calculated as a first breach for a
Party if neither such Party nor any of its distributors has committed a breach
of the Sales Restrictions in the preceding ** years.

2.5 Sales Restriction Exception. In the event that Luitpold obtains approval of
a craniofacial indication for a Licensed Product within the United States or
Canada, Luitpold shall, in addition to being permitted to sell such Licensed
Product to any individual who has a valid dental or veterinary license for use
in the Field of Use, be permitted to market and sell such Licensed Product for
that indication only to any individual within the United States or Canada who
has a medical license, provided that: (1) such individual specializes in
craniofacial surgery, as evidenced by his or her title, advertising as to his or
her practice or other written evidence to be kept in a file for sales to that
individual; and (2) Luitpold obtains from such individual a signed Statement
Regarding Sales to Medical Professionals/Institutions in substantially the form

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-6-

 

--------------------------------------------------------------------------------






attached as Exhibit C hereto, certifying that such individual shall only use
such Licensed Product for the approved indication(s), and shall not use such
Licensed Product for an orthopedic use, in neurosurgery, or in treatment of the
spine (or any other use outside of the Field of Use), and that such individual
acknowledges that Luitpold will terminate sales to such individual in the event
that such individual violates such representations. Luitpold shall keep
individual records substantiating the legality of any such individual sales, and
shall make such records available to BMTI for inspection at least once per year.
If Luitpold learns that any such individual is using such Licensed Product
outside of the Field of Use or outside the scope of this Sales Restriction
exemption, or if Luitpold becomes aware of any other use of such Licensed
Product outside of the Field of Use or outside the scope of this Sales
Restriction exemption, then Luitpold shall not sell or shall cease selling such
Licensed Product to such individual, and shall notify BMTI of such use. Luitpold
shall also submit to BMTI on a calendar quarter basis a Quarterly Report of
Sales to Non-Dentists substantially in the form attached as Exhibit D hereto,
that will include:

 

(i)

the customer’s name;

 

(ii)

the customer’s medical specialty;

 

(iii)

the number of units sold;

 

(iv)

the amount of gross sales; and

 

(v)

the indications for which the Products are used.

This Section 2.5 shall only apply to sales to non-dentists and non-dental
institutions within the United States and Canada, and in no event shall Luitpold
sell Licensed Products to neurosurgeons, orthopedic surgeons, or other medical
doctors specialized in the treatment of the spine.

2.6 BMTI Noncompete. BMTI agrees that from and after the Closing and until six
(6) months following the expiration of Luitpold’s obligations to pay royalties
under this Agreement, neither BMTI nor any Affiliate thereof shall, directly or
indirectly, sell or distribute any Licensed Products in the Field anywhere in
the world; provided, however, that the foregoing restrictions shall lapse if
Luitpold breaches its obligations to make payments due under this Agreement or
the Asset Purchase Agreement and fails to cure such breach within thirty (30)
days after written notice thereof from BMTI. The provisions of this Section 2.6
shall not apply to any unaffiliated entity that acquires BMTI pursuant to a
Change of Control; provided that such entity shall not sell rhPDGF-BB containing
products in the Field of Use for a period to extend six months following
expiration of Luitpold’s royalty obligation with respect to Licensed Products as
provided in this Agreement; provided, further, that the foregoing restrictions
shall lapse if Luitpold breaches its obligations to make payments due under this
Agreement or the Asset Purchase Agreement and fails to cure such breach within
thirty (30) days after written notice thereof from BMTI. If any unaffiliated
entity acquires BMTI pursuant to a Change of Control and such entity has an
existing business within any part of the Field of Use, all restrictions under
this Section 2.6 shall terminate.

 

 

-7-

 

--------------------------------------------------------------------------------






2.7 rhPDGF Unit Size Limitation. Luitpold will not manufacture or sell the
rhPDGF units in volume sizes larger than **. There shall be no restrictions on
the number of syringes that Luitpold may include in any kit, provided that the
total rhPDGF included in a kit is not more than **. Luitpold shall be permitted
to manufacture rhPDGF units in volume sizes up to ** for development purposes.
If Luitpold obtains FDA approval of a product for an indication within the Field
of Use that expressly calls for such a volume size, then upon BMTI’s approval,
which shall not be unreasonably withheld, conditioned or delayed, Luitpold shall
be permitted to sell rhPDGF units in volume sizes up to **. Marketing for such
** volume size shall be limited to such approved indication. BMTI’s right to
approve such increased volume size shall only consist of a review of the
approved label, which approval shall not be withheld if such label provides for
routine dosing of more than ** of rhPDGF.

2.8 Disclosure: BMTI shall disclose Licensed Technology and Licensed Products to
Luitpold upon the earlier of either filing a patent application thereon or the
completion of the first BMTI-sponsored animal evaluation thereof, and shall
provide Luitpold with written updates on the development thereof on a
semi-annual basis thereafter. These disclosure obligations shall expire five (5)
years after the Closing of the Asset Purchase Agreement.

2.9 Notwithstanding any provision in this Agreement, BMTI shall not be required
to (i) grant to Luitpold any right to any intellectual property for which BMTI
does not possess or control rights thereto; nor (ii) actively acquire rights to
any intellectual property in the Field of Use. BMTI shall not be obligated to
disclose any third-party confidential information without such third party’s
consent (which consent BMTI shall use commercially reasonable efforts to
obtain), whether as part of any license granted hereunder, or through the
disclosure of New Technology or otherwise.

3. TERM AND TERMINATION

3.1 Term. The term of this Agreement shall be for a period beginning on the
Effective Date and extending until the later of (a) the last to expire Valid
Claim contained in any Licensed Patent, or (b) December 31, 2026.

3.2 Termination.

(a) In the event that one Party commits any material breach of this Agreement,
unless this Agreement provides a different remedy, the non-breaching Party may
terminate this Agreement at its option by giving the breaching Party not less
than sixty (60) days written notice of its election to terminate as of a stated
date. In addition to its option to terminate, BMTI shall have the right to
convert this Agreement to a non-exclusive sublicense. Such notice shall state
the nature of the defaults claimed by the non-breaching Party. The breaching
Party during said sixty (60) day period may cure any

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-8-

 

--------------------------------------------------------------------------------






default stated in said notice and if such default is cured or, if such default
is not a failure to pay an amount due and will reasonably take longer than sixty
(60) days to cure and the breaching Party is and continues to diligently pursue
such cure until such cure is achieved, this Agreement shall continue in full
force and effect as if such notice had not been given.

(b) In the event either Party shall become insolvent or shall cease business, or
shall file a voluntary petition or an answer admitting the jurisdiction of the
court and the material allegations of, or shall consent to, an involuntary
petition pursuant to or purporting to be pursuant to any reorganization or
insolvency law of any jurisdiction, or shall make an assignment for the benefit
of creditors, or shall apply for or consent to the appointment of a receiver or
trustee for a substantial part of its property then, at the option of the other
Party, this Agreement shall terminate effective as of a date ten (10) days
following written notice by the Party intending to terminate.

3.3 Effect of Termination. Upon termination or expiration of this Agreement,
BMTI shall have the option to repurchase from Luitpold any Licensed Products
that are in Luitpold’s inventory on the effective date of such termination. The
repurchase price for License Products in good condition in unopened, undamaged
packaging shall be the price paid by Luitpold; the price for Licensed Products
in damaged or opened packaging or otherwise not in good condition shall be
subject to mutual agreement by the Parties in good faith. Luitpold may continue
to sell any Licensed Products that are not repurchased by BMTI for up to one
hundred eighty (180) days after the effective date of expiration or termination
and shall pay to BMTI any royalties which may accrue on such sales.

3.4 Termination for Nonpayment. This Agreement, including Luitpold’s exclusive
license rights granted herein, shall terminate if Luitpold defaults in making
any payments provided for in the Restated Sublicense Agreement, the Asset
Purchase Agreement dated December 14, 2007, or as provided for herein; provided
that Luitpold does not cure such default within thirty (30) days of notice
thereof.

3.5 Survival. The following provisions shall survive any expiration, termination
or cancellation of this Agreement: Article 1, Sections 3.3 and 3.4, and Articles
7, and 12, and any provision of this Agreement which may necessitate continued
performance following termination of this Agreement shall continue in effect
after termination of this Agreement in accordance with its terms

4. FEES AND ROYALTIES

4.1 No Minimum Royalty. Luitpold shall not be required to pay any annual minimum
royalty. BMTI hereby agrees it shall not amend, or seek to amend, the Harvard
License or Zymogenetics License in order to increase Luitpold’s royalty
obligations set forth herein.

4.2 Royalty Rate. Notwithstanding the foregoing, Luitpold shall, in exchange for
the rights granted to Luitpold under this Agreement and commencing on execution
of this Agreement, pay or cause to be paid to BMTI a royalty on its Net Sales of
Licensed Products at the rates set forth in Exhibit B. Notwithstanding the
expiration of the royalty obligations

 

 

-9-

 

--------------------------------------------------------------------------------






hereunder, if at any time BMTI’s total royalty obligations to third parties due
solely to Luitpold’s actions in exercising its rights under this Agreement
exceed the combined total royalties that Luitpold pays to BMTI under this
Agreement and the Exclusive Sublicense Agreement with respect to such Licensed
Product, Luitpold shall reimburse BMTI for the difference in such royalty
obligations. Luitpold shall also reimburse BMTI for reasonable and documented
payments to any third party, including license fees and sublicense fees,
incurred and paid by BMTI due solely to Luitpold’s actions in exercising its
rights under this Agreement, which shall not include any royalty payments made
by BMTI related to the intellectual property sublicensed to Luitpold in the
Restated Sublicense Agreement.

4.3 Royalty Reduction. On a country by country basis, if a product that contains
rhPDGF competes against any Licensed Product and is marketed in the Field of
Use, the applicable royalties above shall be reduced by ** if there is no patent
coverage in such country; provided, however, that the applicable royalties shall
not be less than any rates of BMTI’s required royalty payment to a third party
as a result of Luitpold’s sale of any such Licensed Product.

4.4 Schedule and Form of Payment/Taxes. Luitpold shall pay royalties on a
calendar quarter basis and payments shall be due and payable with the reports
required by this Section 4.4 thirty (30) days following the close of the
relevant accounting period. Each such payment shall be accompanied by a report
for the period covered showing the total number or volume of Licensed Products
sold and total Net Sales, each on a country-by-country basis (including end
marked sales figures for a European Country and other major markets as specified
in the ZymoGenetics License), the exchange rate used to convert any payments
into United States dollars, and total royalties due, if any. If no royalties are
due for any calendar quarter, Luitpold shall so report. All royalties and other
amounts payable to BMTI hereunder shall be payable in United States dollars.
Luitpold shall, when required to do so by applicable law, be responsible for the
payment of all withholding taxes imposed by any country on any royalty or other
amounts payable to BMTI hereunder and shall withhold such taxes from the amounts
payable to BMTI hereunder. Luitpold will supply BMTI with documentation of such
payment of withholding tax, in a form reasonably acceptable to BMTI, to meet the
requirements for claiming foreign tax credits on BMTI’s federal income tax
return. Notwithstanding the foregoing, if the law of any foreign country
prevents any payment payable to BMTI hereunder to be made in the United States
of America or prevents any such payment to be made in United States dollars,
BMTI agrees to accept such payment in form and place as permitted, including
deposits by Luitpold in the applicable foreign currency in a local bank or banks
in such country designated by Luitpold. If any currency conversion is required
in connection with any payment to BMTI hereunder such conversion shall be made
at the average of the buying rate and the selling rate for the transfer of such
other currency into United States Dollars as quoted by Citicorp Bank (New York),
or its successor, on the last business day of the applicable accounting period,
in the case of any payment payable with respect to a specified accounting
period, or, in the case of any other payment, the last business day prior to the
date of such payment.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-10-

 

--------------------------------------------------------------------------------






 

4.5 Records. Luitpold shall maintain, and shall ensure that its Distributors
maintain, complete and accurate records sufficient to enable accurate
calculation of royalties and other fees due BMTI under this Agreement. Once a
calendar year, BMTI shall have the right to select a certified public accountant
reasonably acceptable to Luitpold to inspect, on not less than fifteen (15)
business days prior written notice and during regular business hours, the
records of Luitpold and/or any Distributor necessary to verify Luitpold’s
statement and payments due pursuant to this Agreement. Such accountant must
execute a nondisclosure agreement reasonably satisfactory to Luitpold prior to
any access to records. Luitpold agrees to, and to ensure that the Distributors,
cooperate and provide reasonable access to their respective books, records and
premises; provided, however, that such access shall be limited to those books
and records necessary to verify the accuracy of the payments made to BMTI
pursuant to this Agreement. The entire cost for such inspection shall be borne
by BMTI unless there is a discrepancy of greater than, or equal to, five percent
(5%) in Luitpold’s favor in which case Luitpold shall bear the entire cost of
the inspection. Records shall be preserved by Luitpold and the Distributors for
three (3) years for inspection by BMTI.

5. PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

5.1 Right to Prosecute and Maintain Patents Related to the Licensed Technology.
During the term hereof, BMTI or its licensors shall have the right to file,
prosecute and maintain all patents and patent applications related to the
Licensed Technology other than those related to Luitpold Improvements (the
“Licensed Technology Patents”). Luitpold shall render BMTI such assistance as
BMTI may reasonably require in order to comply with BMTI’s obligations under
this Section 5.1. BMTI shall retain the right to abandon patent applications in
BMTI’s reasonable discretion. BMTI shall maintain the Licensed Technology
Patents, at its sole expense, until the last to expire Valid Claim. If BMTI
should wish to abandon any one or more of the Licensed Technology Patents or
cease the maintenance thereof during the term of this Agreement, BMTI shall
notify Luitpold in writing not less than forty-five (45) days prior to any
action required to preserve such Licensed Technology Patents and shall consider
any objection by Luitpold to any proposed abandonment that BMTI receives within
forty-five (45) days of receipt of such notification. If BMTI does not prosecute
and maintain any patent or patent application and provided BMTI does not incur
obligations arising under third party licenses that are sublicensed hereunder,
BMTI will assign its rights, without warranties of any kind, to Luitpold.

5.2 Assistance and Communication. BMTI (or its licensors) shall have exclusive
control over the prosecution of the Licensed Technology Patents before all
national and international patent offices; provided that Luitpold shall have
reasonable opportunities to advise BMTI. Luitpold shall cooperate and, at BMTI’s
expense, shall render all reasonable assistance to BMTI in preparing, filing and
prosecuting Licensed Technology Patents relating to the Field of Use.

6. COVENANTS OF LUITPOLD

6.1 Sale and Marking. Luitpold will not sell or market any Licensed Products in
any part of the Territory where proper regulatory approval has not been
obtained, unless approval is not required. Luitpold shall comply with all
applicable United States and foreign statutes related

 

 

-11-

 

--------------------------------------------------------------------------------






to the marking of Licensed Products and their packaging with patent pending,
patent number(s), or other intellectual property notices and legends required to
maintain the patent rights licensed in this Agreement.

6.2 Export. Luitpold shall be solely responsible for obtaining all licenses,
permits or authorizations required from the United States and any other
government for export or reexport of Licensed Products. BMTI agrees to provide
Luitpold with such assistance as it may reasonably request in obtaining such
licenses, permits or authorization at Luitpold’s expense.

7. CONFIDENTIALITY

7.1 Confidential Information. It may be necessary for one Party to disclose to
the other Party certain confidential or proprietary information. “Confidential
Information” means any information furnished by one Party to the other Party in
connection with this Agreement and includes, without limitation, all tangible
and intangible information relating to scientific data, analyses and
projections; intellectual property, patent applications, specifications, trade
secrets, know-how, products, and product candidates; strategies, operations,
systems, software, models, drawings, technical information, ideas, inventions,
conceptions, reductions to practice, financial information, contracts, business
strategies, business information, and business records; and any analyses,
compilations, studies and other documents, in whatever form furnished, prepared
or stored, whether prepared by a Party, its representatives or others, which are
based upon, incorporate or otherwise reflect such information. During the term
of this Agreement and for ten (10) years thereafter, the Party receiving
Confidential Information of the other Party agrees not to disclose such
Confidential Information to any third party and not to use it for any purpose
except those specifically allowed in this Agreement. The parties may disclose
such Confidential Information to their respective legal and financial advisors
and representatives and Affiliates who are bound to comply with the non-use and
non-disclosure provisions of this section 7.1. Confidential Information shall
not include information which:

(a) is now in the public domain or which becomes generally available to the
public through no fault of the receiving Party;

(b) is already known to, or in the possession of, the receiving Party prior to
disclosure by the disclosing Party as can be demonstrated by written evidence;

(c) is disclosed on a non-confidential basis to the receiving Party by a third
party having the right to make such a disclosure;

(d) is independently developed by the receiving Party (by activity not
associated with the Licensed Technology) as can be demonstrated by written
evidence; or

(e) is required to be disclosed by order of any court or governmental or
regulatory authority, or where otherwise required by law but only after
notification to the providing Party by the receiving Party of such requirement
in order to allow the providing Party to seek protection for the providing
Party’s Confidential Information from such court or governmental or regulatory
authority.

 

 

-12-

 

--------------------------------------------------------------------------------






8. INTERFERENCE, OPPOSITION AND ENFORCEMENT

8.1 Interference. In the event an interference is declared by the U.S. Patent
and Trademark Office involving one or more of the Licensed Technology Patents,
then BMTI shall promptly notify Luitpold in writing. BMTI or its licensors shall
have exclusive control over the conduct of the interference; provided Luitpold
shall have reasonable opportunities to advise BMTI. At BMTI’s sole discretion
and expense, Luitpold shall assist BMTI and cooperate in any such interference
upon BMTI’s request. In the event that there is an interference declared
involving one or more of the Licensed Technology Patents, then the obligation of
Luitpold to pay royalties under the Licensed Technology shall continue unabated
so long as Luitpold continues to exercise its rights under this Agreement.

8.2 Opposition. In the event that one or more of the Licensed Technology Patents
are subject to an opposition proceeding, then BMTI shall promptly notify
Luitpold in writing. BMTI (or its licensors) shall have exclusive control over
the conduct of the opposition; provided Luitpold shall have reasonable
opportunities to advise BMTI. At BMTI’s sole discretion and expense, Luitpold
shall assist BMTI and cooperate in any such opposition upon BMTI’s request. In
the event that there is an opposition involving one or more of the Licensed
Technology Patents, then the obligation of Luitpold to pay royalties under the
Licensed Technology shall continue unabated so long as Luitpold continues to
exercise its rights under this Agreement.

8.3 Declaratory Judgment Action. In the event a third Party brings an action to
obtain a declaration of patent invalidity against Luitpold, BMTI and/or one or
more Licensed Technology Patents, BMTI (or its licensors) shall have the right
to defend such action at its own cost and expense, and to control any ensuing
litigation. In the event a competitor is successful in lawfully marketing a
Licensed Product containing rhPDGF within the Field of Use during the term of
this Agreement in a country where BMTI has no patent protection, Luitpold’s
obligation to pay royalties shall persist in accordance solely with the royalty
reduction set forth in Section 4.3.

8.4 Enforcement by BMTI. In the event either Party becomes aware of a suspected
infringement of a Licensed Technology Patent within the Field of Use , such
Party shall notify the other Party promptly in writing and, following such
notification, the Parties shall promptly confer. BMTI or licensors shall have
the right, but shall not be obligated, to prosecute an infringement action at
its own expense and under its own direction and control; provided Luitpold shall
have reasonable opportunities to advise BMTI. BMTI shall notify Luitpold in
writing within ninety (90) days of becoming aware of a suspected infringement
whether or not it will prosecute an infringement action. If BMTI or a Licensor
elects to prosecute such action, it shall be entitled to all recoveries in any
such action. Luitpold shall reasonably assist BMTI at BMTI’s expense in such
actions if so requested. Luitpold shall have the right to participate and be
represented in any such suit by its own counsel at its own expense.

8.5 Backup Enforcement by Luitpold. If BMTI or its licensors are unable or elect
not to bring an action for infringement of a Licensed Technology Patent within
the Field of Use, Luitpold may bring such action at its own expense and under
its own direction and control; provided, BMTI shall have reasonable
opportunities to advise Luitpold, and provided that initiation of such action by
Luitpold is permissible under any relevant third party license

 

 

-13-

 

--------------------------------------------------------------------------------






agreement. In such event, Luitpold shall be entitled to recover its expenses
from all recoveries in any such action, and the remaining balance of any such
recoveries shall be treated as Net Sales for which Luitpold shall pay royalties
to BMTI. BMTI shall reasonably assist Luitpold at Luitpold’s expense in such
actions if so requested or required by law. BMTI shall also lend its name to
such actions if requested by Luitpold or required by law, at Luitpold’s expense.
BMTI shall have the right to participate and be represented in any such suit by
its own counsel at its own expense.

9. REPRESENTATIONS AND WARRANTIES

9.1 Representations, Warranties and Covenants of Luitpold. Luitpold represents
and warrants to and covenants with BMTI that:

(a) Luitpold is a corporation duly organized, validly existing and in corporate
good standing under the laws of New York; and

(b) Luitpold has the corporate and legal right, authority and power to enter
into this Agreement; and

(c) Luitpold has taken all necessary action to authorize the execution, delivery
and performance of this Agreement; and

(d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Luitpold, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law); and

(e) the performance of its obligations under this Agreement will not conflict
with or result in a breach of any agreements, contracts or other arrangements to
which it is a party; and

(f) Luitpold will comply with all applicable laws and regulations in connection
with the performance of Luitpold’s obligations pursuant to this Agreement,
including but not limited to all applicable laws and regulations concerning
product safety, testing, labeling, package marking, advertising and export.

9.2 Representations, Warranties and Covenants of BMTI. BMTI represents and
warrants to and covenants with Luitpold that:

(a) to BMTI’s knowledge no third party intellectual property is used in the
Licensed Products other than: (i) the intellectual property licensed to BMTI in
the Harvard License and ZymoGenetics License, (ii) any intellectual property
covering a component included in a Licensed Product that is owned by the
supplier of such component, (iii) any intellectual property covering a
manufacturing method utilized in making a Licensed Product that is owned by the
subcontractor performing such

 

 

-14-

 

--------------------------------------------------------------------------------






manufacturing, and (iv) any other third party product or service incorporated
into a Licensed Product, wherein such product or service is sold or provided
with an implied intellectual property license; and

(b) BMTI is a corporation duly organized, validly existing and in corporate good
standing under the laws of Delaware; and

(c) BMTI has the corporate and legal right, authority and power to enter into
this Agreement; and

(d) BMTI has taken all necessary action to authorize the execution, delivery and
performance of this Agreement; and

(e) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of BMTI, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law); and

(f) the performance of its obligations under this Agreement will not conflict
with or result in a breach of any agreements, contracts or other arrangements to
which it is a party; and

(g) BMTI will comply with all applicable laws and regulations in connection with
the performance of BMTI’s obligations pursuant to this Agreement.

9.3 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE
9, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO THE LICENSED TECHNOLOGY,
GOODS, SERVICES OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

10. INSURANCE

10.1 Insurance. During the term of this Agreement, each Party shall maintain a
policy or policies of commercial general liability insurance in an amount of no
less than ten Million Dollars ($ 10,000,000), with a deductible and/or
self-insurance retention of no greater than $500,000, which includes product
liability coverage, and shall name the other Party as an additional insured
under its policy.

11. NEW TECHNOLOGY AND IMPROVEMENTS

11.1 Right of First Negotiation. For the technology described in clauses (i) and
(ii) of this Section 11.1 (“New Technology”), BMTI shall offer to Luitpold the
following Right of First Negotiation (“Luitpold’s Right of First Negotiation”):
(i) for any new Growth Factor products

 

 

-15-

 

--------------------------------------------------------------------------------






developed by BMTI with application within the Field of Use, including Growth
Factors alone, combinations of Growth Factors, combinations of Growth Factors
with any non-Growth Factor products, and any component thereof, for which the
commercialization thereof is or will be subject to a third party license
agreement that BMTI enters into within five (5) years after the Closing of the
Asset Purchase Agreement, provided that BMTI has the right to grant to Luitpold
such sublicense, BMTI shall offer to Luitpold an exclusive sublicense within the
Field, prior to offering such a sublicense to any other entity; and (ii) for any
devices, e.g., matrix materials, implants and/or similar products developed by
BMTI for use with Growth Factors, for which the commercialization thereof is or
will be subject to a third party license agreement that BMTI enters into within
five (5) years after the Closing of the Asset Purchase Agreement, provided that
BMTI has the right to grant to Luitpold such sublicense, BMTI shall offer to
Luitpold a non-exclusive sublicense to use such technology with Growth Factors
within the Field, prior to offering such a sublicense to any other entity in
accordance with the following.

(a) BMTI shall disclose such New Technology to Luitpold upon acquisition of the
right to develop the technology or, if internally developed, upon the completion
of the first BMTI-sponsored animal evaluation of such New Technology, and shall
provide Luitpold with general semi-annual written updates on the development of
such New Technology thereafter until five (5) years after the Closing of the
Asset Purchase Agreement.

(b) BMTI shall offer to Luitpold Luitpold’s Right of First Negotiation upon the
completion of any pilot clinical trial involving human subjects. Subject to
customary confidentiality requirements, with the offer of Luitpold’s First
Negotiation BMTI shall provide to Luitpold:

(i) a draft or final report of such pilot clinical trial including tables, and
listing raw data;

(ii) all information submitted to the FDA and/or any other regulatory bodies to
which BMTI has submitted information that shall have authority over the study
and such New Technology, and any other testing of such New Technology;

(iii) BMTI’s license for such New Technology, if licensed; and

(iv) BMTI’s manufacturing agreements, plans and costs relating to such New
Technology, to the extent such information exists.

Notwithstanding the foregoing, Luitpold may exercise Luitpold’s Right of First
Negotiation regarding any New Technology prior to the completion of a human
pilot clinical trial by providing BMTI with written notice of its intent to do
so and initiating negotiations with respect thereto.

(c) If BMTI’s pilot clinical trial referred to above in Section 11.1(b) is not
in the Field of Use, Luitpold shall have 180 days (or some other mutually agreed
time period) from the offer of Luitpold’s Right of First Negotiation to conduct
its own pilot

 

 

-16-

 

--------------------------------------------------------------------------------






clinical trial with the New Technology within the Field of Use. BMTI shall
provide Luitpold with rights to reference any applicable BMTI IND, IDE or DMF
and any other applicable regulatory filings in the US and around the world.
Luitpold shall provide BMTI with similar reference rights to its regulatory
filings, and shall provide BMTI with the same information described in Section
11.1 (b) (i), (ii) and (iv) above regarding Luitpold’s pilot clinical trial.

(d) Negotiations between the Parties shall be presumed to be terminated if the
Parties do not reach substantial agreement within 180 days of the date BMTI’s
offer of Luitpold’s Right of First Negotiation or Luitpold’s notice of its
intent to exercise its rights if such notice is given prior to Luitpold
receiving an offer from BMTI, or within ninety (90) days of the completion of a
pilot clinical trial by Luitpold, if Luitpold conducts such pilot clinical
trial.

(e) Regardless of the termination of any such negotiations between the Parties,
BMTI shall not offer any rights within the Field of Use to any third party on
terms more favorable than those offered to Luitpold for the latter of five (5)
years following the Closing of the Asset Purchase Agreement, or two (2) years
following termination of negotiations between the Parties regarding such rights.
In addition, any rights to New Technology granted by BMTI to any third party
shall be subject to the Licensed Technology, and such third party license shall
expressly state that no rights to Licensed Technology are granted to such third
party therein either directly or by implication.

11.2 BMTI shall request Luitpold to pay a portion of fees for rights to
technology within the Field of Use that BMTI pays fees to acquire after the
Closing of the Asset Purchase Agreement. If Luitpold declines to develop
products based on the rights to such technology, or the Parties do not agree
upon the proper division of fees within thirty (30) days of BMTI’s request of
Luitpold to pay such portion of fees, then BMTI shall, at its option, exploit
such rights to such technology, or shall, at its option, offer such rights to
any third party on terms no more favorable than those offered to Luitpold for
the latter of five (5) years after the Closing of the Asset Purchase Agreement,
or two (2) years after the termination of negotiations between the Parties
regarding such rights. If Luitpold agrees to pay a portion of the fees for such
rights, Luitpold shall pay to BMTI one hundred percent (100%) of any third party
royalties or other payments for the right for sales in the Field of Use in
addition to royalties that may be due under the Asset Purchase Agreement or
pursuant to any subsequent license resulting from Luitpold’s Right of First
Negotiation.

11.3 Acquisition or Transfer of BMTI. In the event that BMTI is acquired by a
third party, all rights granted to Luitpold with respect to the New Technology
shall terminate except as to any New Technology for which Luitpold has been
given notice thereof pursuant to BMTI’s disclosure obligations under Section
11.1(a). In addition, Luitpold’s right to receive information regarding new
Licensed Products and New Technology, including the rights and obligations
regarding the exchange of regulatory information, shall terminate upon
acquisition of BMTI by a third party. However, in any event Luitpold shall
retain the right to obtain rhPDGF from such acquirer, and any acquirer of BMTI
shall be required to (i) permit Luitpold to purchase rhPDGF directly from
Novartis, or (ii) provide rhPDGF to Luitpold upon the same terms and conditions

 

 

-17-

 

--------------------------------------------------------------------------------






to which BMTI is bound under this Agreement and the Asset Purchase Agreement.
Luitpold’s Right of First Negotiation shall not apply to negotiations relating
to an acquisition of BMTI by a third party.

11.4 Transfer of Rights by Luitpold. In the event that Luitpold transfers
ownership of the License granted in Section 2 or the rights granted in this
Section 11 to a third party, or sublicenses essentially all of its rights
thereunder to a third party, then: (1) all rights granted to Luitpold with
respect to any New Technology or Licensed Product developed after the Closing of
the Asset Purchase Agreement shall terminate unless a license with respect
thereto has been executed by and between BMTI and Luitpold prior to such
transfer or sublicense; and (2) Luitpold’s right to receive information
regarding new Licensed Products and New Technology shall terminate upon any such
transfer of sublicense.

11.5 Ownership of Improvements. Subject to the terms and conditions of any
relevant third party license, Luitpold shall retain all rights, titles,
interests, and ownership in any Improvements to the Licensed Technology,
Licensed Products, and/or New Technology that it may make, discover or otherwise
develop that do not claim priority or otherwise relate directly to the “Licensed
Patents” as defined in the Restated Sublicense Agreement, including any and all
intellectual property rights therein (“Luitpold Improvement”). Luitpold shall
have the exclusive right to reproduce, publish, patent, copyright, sell, license
and otherwise make use of the Improvement. Luitpold shall incur no additional
sublicensing fees for such Improvements. Luitpold shall offer to BMTI the
following Right of First Negotiation to use, offer to sell, sell, and/or
otherwise develop and commercialize any Luitpold Improvement outside the Field
of Use (“BMTI’s Right of First Negotiation”):

(a) Luitpold shall disclose to BMTI such Luitpold Improvements that it has the
right to license, sell or otherwise transfer outside of the Field of Use upon
the completion of the first Luitpold-sponsored animal evaluation of such
Improvements, and shall provide BMTI with semi-annual written updates on the
development of such Improvements thereafter until five (5) years after the
Closing of the Asset Purchase Agreement.

(b) Luitpold shall offer to BMTI BMTI’s Right of First Negotiation upon the
completion of any pilot clinical trial involving human subjects. Subject to
customary confidentiality requirements, with the offer of BMTI’s Right of First
Negotiation, Luitpold shall provide to BMTI:

(i) a draft or final report of such pilot clinical trial including tables,
listings and raw data;

(ii) all information submitted to the FDA and/or any other regulatory bodies to
which Luitpold has submitted information that shall have authority over the
study and such Improvements, and any other testing of such Improvements;

(iii) Luitpold’s license for such Improvements, if licensed; and

 

 

-18-

 

--------------------------------------------------------------------------------






(iv) Luitpold’s manufacturing agreements, plans and costs relating to such
Improvements, to the extent such information exists.

Notwithstanding the foregoing, BMTI may exercise BMTI’s Right of First
Negotiation regarding any Improvements prior to the completion of a human pilot
clinical trial by providing Luitpold with written notice of its intent to do so
and initiating negotiations with respect thereto.

(c) If Luitpold’s pilot clinical trial referred to above in Section 11.5(b) is
not outside the Field of Use, BMTI shall have 180 days (or some other mutually
agreed time period) from the offer of BMTI’s Right of First Negotiation to
conduct its own pilot clinical trial with the Improvement outside the Field of
Use. Luitpold shall provide BMTI with rights to reference any applicable
Luitpold IND, IDE or DMF and any other applicable regulatory filings in the US
and around the world. BMTI shall provide Luitpold with similar reference rights
to its regulatory filings, and shall provide Luitpold with the same information
described in Sections 11.5(b) (i), (ii) and (iv) above regarding BMTI’s pilot
clinical trial.

(d) Negotiations between the Parties shall be presumed to be terminated if the
Parties do not reach substantial agreement within 180 days of the date
Luitpold’s offer of BMTI’s Right of First Negotiation or BMTI’s notice of its
intent to exercise its rights if such notice is given prior to BMTI receiving an
offer from Luitpold, or within ninety (90) days of the completion of a pilot
clinical trial by BMTI, if BMTI conducts such pilot clinical trial.

(e) Regardless of the termination of any such negotiations between the Parties,
Luitpold shall not offer any rights outside of the Field of Use to any third
party on terms more favorable than those offered to BMTI for the latter of five
(5) years following the Closing of the Asset Purchase Agreement, or two (2)
years following termination of negotiations between the Parties regarding such
rights. In addition, any rights to Improvements granted by Luitpold to any third
party shall be subject to the Licensed Technology, and such third party license
shall expressly state that no rights to Licensed Technology are granted to such
third party therein either directly or by implication.

11.6 Notice. Either Party may generate Improvements without approval from or
prior notice to the Party, but shall thereafter disclose to the other Party all
Improvements made by such Party or its Affiliates or Distributors in accordance
with this Section.

11.7 Right to Prosecute and Maintain Patents Related to Luitpold’s Improvements.
During the term hereof, Luitpold shall have the right to file, prosecute and
maintain all patents and patent applications related to any Luitpold
Improvements. BMTI shall cooperate and, at Luitpold’s expense, shall render all
reasonable assistance to Luitpold in preparing, filing and prosecuting such
patents relating to Luitpold Improvements. Luitpold shall retain the right to
abandon patent applications related to Luitpold’s Improvements in Luitpold’s
reasonable discretion.

 

 

-19-

 

--------------------------------------------------------------------------------






12. GENERAL PROVISIONS

12.1 Limited Liability. EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER LUITPOLD NOR BMTI WILL BE LIABLE WITH RESPECT TO ANY MATTER
ARISING UNDER THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR (A) ANY PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS OR (B) COST OF PROCUREMENT OF SUBSTITUTE
GOODS, TECHNOLOGY OR SERVICES.

12.2 No Agency. Nothing herein contained shall be deemed to create an agency,
joint venture, amalgamation, partnership or similar relationship between BMTI
and Luitpold. Notwithstanding any of the provisions of this Agreement, neither
Party shall at any time enter into, incur or hold itself out to third Parties as
having authority to enter into or incur, on behalf of the other Party, any
commitment, expense or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by one Party in connection with or relating
to the development, manufacture or sale of Products shall be undertaken,
incurred or paid exclusively by that Party, and not as an agent or
representative of the other Party. The Parties hereto agree that each is acting
as an independent contractor and not as an agent or partner of the other by
virtue of this Agreement.

12.3 Severability. If any provision of this Agreement shall be found to be void,
invalid or unenforceable, the same shall either be conformed to the extent
necessary to comply with applicable law or stricken if not so conformable, so as
not to affect the validity of this Agreement.

12.4 Notices. All notices, requests, demands, waivers, consents, approvals or
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, or by recognized commercial courier
service, and delivered by a facsimile transmission, as follows:

 

 

If to BMTI:

BioMimetic Therapeutics, Inc.

 

 

389 A Nichol Mill Lane

 

 

Franklin, TN 37067

 

 

Attention: Samuel E. Lynch, D.M.D., D.M.Sc.

 

 

FAX: 615-844-1281

 

 

With a copy to:

BioMimetic Therapeutics, Inc.

 

 

389 A Nichol Mill Lane

 

 

Franklin, TN 37067

 

 

Attention: Earl Douglas, General Counsel

 

 

FAX: 615-236-4457

 

 

If to Luitpold:

Luitpold Pharmaceuticals, Inc.

 

 

One Luitpold Drive

 

 

P.O. Box 9001

 

 

Shirley, NY 11967

 

 

Attention: Mary Jane Helenek, R.Ph, M.S., M.B.A.,

 

 

President and CEO

 

 

FAX: (631) 924-8650

 

 

-20-

 

--------------------------------------------------------------------------------






 

 

With a copy to:

Sheppard Mullin Richter & Hampton LLP

 

 

1300 I Street, N.W.

 

 

11th Floor East

 

 

Washington, DC 20005

 

 

Attention: Peter Reichertz

 

 

FAX: 202-312-9426

or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed effective (a) as of the
date so delivered either personally or by facsimile transmission or courier
service; or (b) on the third (3rd) business day after the same has been mailed.

12.5 Force Majeure. Neither Party to this Agreement shall be liable for delay or
failure in the performance of any of its obligations hereunder if such delay or
failure is due to causes beyond its reasonable control, including, without
limitation, acts of God, fires, earthquakes, strikes and labor disputes, acts of
war or threatened act of war, acts of terror or threatened acts of terror, civil
unrest, or intervention of any governmental authority, but any such delay or
failure shall be remedied by such Party as soon as is reasonably possible. If
the force majeure event persists for longer than twelve (12) months, the other
Party shall have the right to terminate this Agreement.

12.6 Assignments. Notwithstanding the provisions contained in Section 11.4, this
Agreement may not be assigned by Luitpold without the written prior consent of
BMTI; provided, however, that Luitpold may assign any and all of its rights
under this Agreement to (i) one or more direct or indirect subsidiaries or
Affiliates of Luitpold or (ii) an acquirer of all or substantially all of its
assets or business. This Agreement shall inure to the benefit of and be binding
on the Parties’ permitted assigns, and successors in interest.

12.7 Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder shall not act as a waiver of such
obligation. No waiver, modification, release, or amendment or any obligation
under this Agreement shall be valid or effective unless in writing and signed by
both Parties hereto.

12.8 Choice of Law. This Agreement is subject to and shall be construed and
enforced in accordance with the laws of the State of Delaware without reference
to its choice of law provisions.

12.9 Dispute Resolution. The Parties agree that prior to any arbitration
concerning this Agreement, an executive officer of BMTI and Luitpold with
authority to resolve the dispute will meet within ten (10) days of a written
request by either Party to the other and will attempt in good faith to negotiate
a resolution to the dispute. If the Parties are unable to negotiate a

 

 

-21-

 

--------------------------------------------------------------------------------






 

resolution to the dispute within twenty (20) days of commencing negotiations,
either Party may initiate arbitration proceedings by written request to the
other. Except as otherwise specifically provided herein, all controversies and
claims under this Agreement shall be settled by binding arbitration by a panel
of three (3) arbitrators pursuant to the Commercial Arbitration Rules of the
American Arbitration Association. The arbitration shall be conducted in New
York, New York. Each Party shall select one arbitrator and the two arbitrators
so selected shall jointly select a third arbitrator. The decision reached by the
arbitrators shall be conclusive and binding upon the Parties hereto and may be
filed with the clerk of any court of competent jurisdiction. Each of the Parties
shall pay its own expenses of arbitration and the expenses of the arbitrators
shall be equally shared. Notwithstanding anything to the contrary in this
Section 12.9, either Party may seek immediate injunctive relief from any court
of competent jurisdiction for the protection of its intellectual property or
Confidential Information.

12.10 Headings. Section headings are for convenience only and will not be deemed
to affect in any way the language of the provisions to which they refer.

12.11 Execution. This Agreement shall be executed in duplicate, both of which
shall be deemed to be originals, and both of which shall constitute one and the
same agreement.

12.12 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties as to the subject matter hereof, and all prior negotiations,
representations, agreements and understandings are merged into, extinguished by
and completely expressed by this Agreement.

12.13 Recording and Further Assurances. Luitpold may record this Agreement in
each place necessary or convenient to perfect, protect or otherwise evidence
Luitpold’s rights hereunder. Each Party agrees, promptly upon request, to
execute such further documents as the other Party may reasonably request to for
the purpose of making effective the rights of such Party under this Agreement,
at the sole expense of the Party so requesting.

 

 

-22-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

 

 

BIOMIMETIC THERAPEUTICS, INC.



 

 
By: 


/s/ Samuel E. Lynch

       

 

 

Its:

President and CEO

 

 

 

LUITPOLD PHARMACEUTICALS, INC.



 

 
By: 


/s/ Mary Jane Helenek

       

 

 

Its:

President and CEO

 

 

-23-

 

--------------------------------------------------------------------------------






EXHIBIT A

LICENSED PATENTS

 

Country

 

Title

 

Status

 

Patent No.

 

Issued

US

 

Medicament for Promoting Growth of Mammalian Nerve

 

Filed – 2/18/94
Serial No. – 08/1 98,542

 

6,506,727

 

1/14/03

Australia

 

Medicament for Promoting Growth of Mammalian Nerve

 

Filed – 11/4/92
Serial No. – 3 0668/92

 

673659

 

3/12/97

Canada

 

Medicament for Promoting Growth of Mammalian Nerve

 

Filed – 11/4/92
Serial No. – 2,123,685

 

2,123,685

 

10/7/03

Japan

 

Medicament for Promoting Growth of Mammalian Nerve

 

Filed – 11/4/92
Serial No. – 5-510115

 

3,747,416

 

12/9/05

Japan

 

Medicament for Promoting Growth of Mammalian Nerve

 

Filed – 9/28/05
Serial No. – 2005-292267

 

 

 

 

Switzerland

 

Medicament for Promoting Growth of Mammalian Nerve

 

Filed – 11/4/92
Serial No. – 2309/93-2

 

684573

 

10/31/94

US

 

A Device to Promote Drug-Induced Nerve Regeneration

 

Filed – 1/26/94
Serial No. – 08/1 87,210

 

5,656,605

 

8/12/97

US

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 6/23/05
Serial No. - 11/159,533

 

 

 

 

US

 

Maxillofacial Bone Augmentation Using rhPDGF-BB and a Biocompatible Matrix

 

Filed - 11/17/06
Serial No. - 11/601,376

 

 

 

 

US

 

Compositions and Methods for Repairing Cartilage Defects

 

Filed - 1/12/07
Serial No. - 60/880,301

 

 

 

 

US

 

Compositions and Methods for Treating Bone

 

Filed - 2/9/07
Serial No. – 11/704,685

 

 

 

 

US

 

Prevention and Treatment for Osteonecrosis and Osteonecrosis of the Jaw

 

Filed - 2/20/07
Serial No. – 60/890,763

 

 

 

 

US

 

Methods and Compositions for Treating the Vertebral Column

 

Filed – 6/4/07
Serial No. – 60/933,202 assignment

 

 

 

 

Int’l

 

Maxillofacial Bone Augmentation Using rhPDGF-BB and a Biocompatible Matrix

 

Filed - 11/17/06
Serial No.- PCT/US06/044766

 

 

 

 

Int’l

 

Compositions and Methods for Treating Bone

 

Filed - 2/9/07
Serial No. – PCT/US07/03582

 

 

 

 

Int’l

 

Compositions and Methods for Arthrodetic Procedures

 

Filed - 11/5/07
Serial No. – PCT/US07/83638

 

 

 

 

Australia

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 2005295919

 

 

 

 

Brazil

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – PI05161053

 

 

 

 

Canada

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 2583823

 

 

 

 

China

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 2005800423857

 

 

 

 

 

 

EXHIBIT A

 

--------------------------------------------------------------------------------






 

Egypt

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 3602007

 

 

 

 

Europe

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 058033564

 

 

 

 

India

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 1712KOLNP2007

 

 

 

 

Israel

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 182480

 

 

 

 

Japan

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 2007536784

 

 

 

 

Korea

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 1020077010708

 

 

 

 

Mexico

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – MX/a/07/00449

 

 

 

 

New Zealand

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 554511

 

 

 

 

Norway

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 20071974

 

 

 

 

South Africa

 

Platelet-Derived Growth Factor Compositions and Methods of Use Thereof

 

Filed - 10/12/05
Serial No. – 200703515

 

 

 

 

US

 

Compositions and Methods for Treating Rotator Cuff Injuries

 

Filed – 7/2/07
Serial No. 11/772,646

 

 

 

 

PCT

 

Compositions and Methods for Treating Rotator Cuff Injuries

 

Filed – 7/2/07
Serial No. – PCT/US07/1 5345

 

 

 

 

 

 

EXHIBIT A

 

--------------------------------------------------------------------------------






EXHIBIT B

ROYALTY RATES

 

Royalty Rate

 

Net sales to customers in**

 

Net sales to**

From the Effective Date thru ** anniversary of the Effective Date

 

**

 

**

If a Valid Claim of a US patent covering a Licensed Product has issued by the **
anniversary of the Effective Date, then from the ** anniversary of the Effective
Date thru the expiration of the last to expire patent

 

**

 

**

If such a Valid Claim has not issued by the ** anniversary, then from the **
anniversary of the Effective Date thru **

 

**

 

**

If the last to expire patent expires before **,
royalty thru ** shall be:

 

**

 

**

   

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

EXHIBIT B

 

--------------------------------------------------------------------------------






EXHIBIT C

STATEMENT REGARDING SALES TO

MEDICAL PROFESSIONALS/INSTITUTIONS

I/We, as identified below, hereby certify that I/we are purchasing from the
Osteohealth Company, Division of Luitpold Pharmaceuticals, Inc., the following
product(s) _______________________________________________________ for use only
per the indication(s) of use approved for this product(s) as indicated by the
approved labeling for the product(s) attached hereto. I/We certify that my/our
practice is involved in craniofacial surgery and that the product(s) will be
used for this purpose. I/We hereby certify that such product(s) will not be only
used for orthopedic use or in the treatment of the spine.

I/We acknowledge that, if I am/we are found to have violated this certification,
I/we will return any unused units of the product(s) to the Osteohealth Company
and that the Osteohealth Company will cease any and all future sales of the
product(s) to me/us. I/we acknowledge that this certification will be continuing
in nature and will apply to all future sales of the product(s) by the
Osteohealth Company to me/us.

I/We certify the following information is true and correct:

 

Name of Institution:

 

Medical Certification/Specialty:

 

 

(Attach Medical License)

or

 

 

 

Name of Institution:

 

Address:

 

 

 

 

 

 

 

Phone:

 

Facsimile:

 

Email:

 

 

 

EXHIBIT C

 

--------------------------------------------------------------------------------






Executed this ____ day of _____________, 20___, by:

 

 

 

 
 

 

 

 

Name:

 

 

 

Title:

 

 

-2-

 

--------------------------------------------------------------------------------






EXHIBIT D

QUARTERLY REPORT OF SALES TO

NON-DENTISTS OR NON-DENTAL INSTITUTIONS

 

CUSTOMER
NAME/ADDRESS

 

SPECIALTY

 

PRODUCT(S)

 

UNITS

 

DOLLARS

 

INDICATION(S)

1.

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

 

 

 

7.

 

 

 

 

 

 

 

 

 

 

8.

 

 

 

 

 

 

 

 

 

 

9.

 

 

 

 

 

 

 

 

 

 

10.

 

 

 

 

 

 

 

 

 

 

 

 

-3-

 

--------------------------------------------------------------------------------